                       No. 6:19-cv-00454

                      David Alan Pate,
                          Plaintiff,
                             v.
                   H. Chuck Bauman et al.,
                         Defendants.

                 Before BARKER , District Judge

                            ORDER

    On December 13, 2019, United States Magistrate Judge K.
Nicole Mitchell issued a report and recommendation that this
lawsuit be dismissed without prejudice for want of jurisdic-
tion. Doc. 10. Plaintiff objected. Doc. 14. Therefore, plaintiff is
entitled to de novo review. See Fed. R. Civ. P. 72(b)(3).
    Having reviewed the report and recommendation de
novo, the court finds that it is correct and that plaintiff’s ob-
jections do not have any merit. Accordingly, plaintiff’s objec-
tions (Doc. 14) are overruled. The report and recommenda-
tion (Doc. 10) is adopted. This case is dismissed without prej-
udice for want of jurisdiction. Any outstanding motions are
denied as moot. The clerk of court is directed to close this
case.
                       So ordered by the court on March 31, 2020.



                                    J. C AMPBELL B ARKER
                                  United States District Judge
